OMB APPROVAL OMB Number: 3235-0287 Expires: February 28, 2011 Estimated average burden hours per response………11 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D Under The Securities Exchange Act of 1934 (Amendment No. 2)* Concurrent Computer Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Gus Coutsouros 117 East 55th Street New York, New York10022 (212) 792-8201 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 16, 2011 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.240.13D-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [_]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Skellig Capital Management LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [] (b) [] 3. SEC USE ONLY 4. SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES [_] CERTAIN SHARES* PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.96% TYPE OF REPORTING PERSON* OO CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Robert M. Neal 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [] (b) [] 3. SEC USE ONLY 4. SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES [_] CERTAIN SHARES* PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.96% TYPE OF REPORTING PERSON* IN, HC CUSIP No. Item 1. Security and Issuer. The name of the issuer is Concurrent Computer Corporation, a Delaware corporation (the "Issuer").The address of the Issuer's offices is 4375 River Green Parkway, Suite 100, Duluth, Georgia 30096.This Schedule 13D relates to the Issuer's Common Stock (the "Shares"). Item 2. Identity and Background. (a, f)This Schedule 13D is being filed jointly by Skellig Capital Management LLC, a Delaware limited liability company ("Skellig Capital"), and Robert M. Neal, a United States citizen (collectively, the "Reporting Persons"). (b)The principal business address of the Reporting Persons is 117 East 55th Street, New York, New York 10022. (c)Mr. Neal is the managing member of Skellig Capital, an investment management firm that serves as the investment adviser to certain private investment funds. (d)None of the Reporting Persons has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)None of the Reporting Persons has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. As of the date hereof, the Reporting Persons each beneficially own 549,965 Shares.The funds for the purchase of the Shares came from the working capital of the funds over which the Reporting Persons exercise investment discretion.No borrowed funds were used to purchase the Shares. Item 4. Purpose of Transaction. The Shares held by the Reporting Persons were acquired for, and are being held for, investment purposes by the Reporting Persons.The acquisitions of the Shares were made in the ordinary course of the investment activities of the Reporting Persons.The Reporting Persons may acquire additional Shares, dispose of all or some of these Shares from time to time, in each case in open market or private transactions, block sales or purchases or otherwise, or may continue to hold the Shares, depending on business and market conditions, its continuing evaluation of the business and prospects of the Issuer and other factors. On July 28, 2010, the Reporting Persons sent a letter (the "July 28 Letter") to the Issuer's board of directors to recommend that the board of directors use a portion of the Issuer's excess cash to implement a share buyback program.A copy of the July 28 Letter was attached as Exhibit C to the Schedule 13D filed by the Reporting Persons on September 28, 2010 and is incorporated herein by reference.On August 26, 2010, the Reporting Persons sent a letter (the "August 26 Letter") to the Issuer's board of directors to propose business topics for discussion at the Issuer's annual meeting.These topics included the share buyback program and a proposal that board members be required to hold a minimum amount of the Issuer's common stock.A copy of the August 26 Letter was attached as Exhibit D to the Schedule 13D filed by the Reporting Persons on September 28, 2010 and is incorporated herein by reference.Additionally, on September 9, 2010, Mr. Neal and Mr. Jay Albany, Director of Global Research of Skellig Capital, conducted a visit to the Issuer's executive office and discussed, among other agenda items, the share buyback program.On February 22, 2011, the Reporting Persons sent a letter (the "February 22 Letter") to the Issuer's board of directors to reiterate their recommendation that the board of directors use a portion of the Issuer's excess cash to implement a share buyback program.A copy of the February 22 Letter was attached as Exhibit C to the Schedule 13D filed by the Reporting Persons on February 24, 2011 and is incorporated herein by reference. On May 16, 2011, the Reporting Persons sent a proposal and supporting statement (the "Proposal") for inclusion in the Issuer's proxy statement relating to the Issuer's 2011 annual meeting of stockholders.In the Proposal, the Reporting Persons request that the Issuer's board of directors undertake a Dutch Auction Tender Offer to repurchase a portion of the Issuer's common stock.A copy of the Proposal is attached hereto as Exhibit C and is incorporated herein by reference. Except as set forth above, the Reporting Persons do not have any plans or proposals that, if effected, could result in, among other things: (1)the acquisition of additional Shares of the Issuer, or the disposition of Shares of the Issuer; (2)an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the issuer; (3)a sale or transfer of a material amount of assets of the Issuer; (4)any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board of directors; (5)any material change in the present capitalization or dividend policy of the Issuer; (6)any other material change in the Issuer's business or corporate structure; (7)changes in the Issuer's charter, by-laws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (8)causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted on an inter-dealer quotation system of a registered national securities association; (9)a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; and/or (10)any action similar to those enumerated above. The Reporting Persons reserve the right, based on all relevant factors and subject to applicable law, at any time and from time to time, to review or reconsider its position, change its purpose, take other actions (including actions that could involve one or more of the types of transactions or have one or more of the results described in paragraphs (a) through (j) of Item 4 of Schedule 13D) or formulate and implement plans or proposal with respect to any of the foregoing. Any future decision of the Reporting Persons to take any such actions with respect to the Issuer or its securities will take into account various factors, including the prospects of the Issuer, general market and economic conditions and other factors deemed relevant. Item 5. Interest in Securities of the Issuer. (a-e)As of the date hereof, Skellig Capital may be deemed to be the beneficial owner of 549,965 Shares (5.96%) of the Issuer and Mr. Neal may be deemed to be the beneficial owner of 549,965 Shares (5.96%) of the Issuer, based upon the 9,229,000 Shares outstanding as of April 26, 2011 as reported in the Issuer's 10-Q dated May 4, 2011. Skellig Capital has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 549,965 Shares; has the sole power to dispose or direct the disposition of 0 Shares; and has the shared power to dispose or direct the disposition of 549,965 Shares. Mr. Neal has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 549,965 Shares; has the sole power to dispose or direct the disposition of 0 Shares; and has the shared power to dispose or direct the disposition of 549,965 Shares. The transactions by the Reporting Persons in the securities of the Issuer during the past sixty days are set forth in Exhibit B. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The Reporting Persons do not have any contract, arrangement, understanding or relationship with any person with respect to the Shares. Item 7. Material to be Filed as Exhibits. Exhibit A Joint Filing Statement Exhibit B Schedule of Transactions in the Shares of the Issuer Exhibit C Proposal and Supporting Statement dated May 16, 2011, incorporated by reference SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. May19, 2011 (Date) Skellig Capital Management LLC /s/ Robert M. Neal Robert M. Neal, Managing Member /s/ Robert M. Neal Robert M. Neal Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001). Exhibit A The undersigned agree that this Schedule 13D/A dated May 19, 2011, relating to the Common Stock of Concurrent Computer Corporation shall be filed on behalf of the undersigned. May19, 2011 (Date) Skellig Capital Management LLC /s/ Robert M. Neal Robert M. Neal, Managing Member /s/ Robert M. Neal Robert M. Neal Exhibit B Transactions by the Reporting Persons during the past 60 Days Date ofTransaction Title of Class Number of Shares Purchased Number of Shares Sold Price Per Share 3/31/2011 Common Stock n/a 4/29/2011 Common Stock n/a Exhibit C SKELLIG PARTNERS LP 117 East 55th Street New York, NY 10022 BY OVERNIGHT COURIER Concurrent Computer Corporation 4375 River Green Parkway, Suite 100 Duluth, Georgia 30096 Attn: Corporate Secretary Re: Submission of Proposal pursuant to Rule 14a-8 ("Rule 14a-8") of the Securities Exchange Act of 1934, as amended, for the 2011 Annual Meeting of Stockholders of Concurrent Computer Corporation Dear Sir or Madam: Skellig Partners LP (the "Proposing Stockholder") is submitting pursuant to Rule 14a-8 the proposal and supporting statement attached hereto as Exhibit A for inclusion in the proxy statement of Concurrent Computer Corporation (the "Concurrent") relating to the 2011 annual meeting of stockholders of Concurrent (the "Annual Meeting"). As of the date hereof, the Proposing Stockholder is the beneficial owner of 404,186 shares of common stock of Concurrent (the "Shares"). Over $2,000 in market value of the Shares are currently held in the Proposing Stockholder's brokerage account with Goldman, Sachs & Co. Cede & Co., as the nominee of The Depository Trust Company, is the holder of record of the Shares. As of the date hereof, the Proposing Stockholder has continuously held at least $2,000 in market value of Concurrent's securities entitled to be voted on the proposal for at least one year, as evidenced by the Goldman, Sachs & Co. brokerage statement copies attached hereto as Exhibit B, and will continue to hold at least $2,000 in market value of Concurrent's securities through the date of the Annual Meeting. A representative of the Proposing Stockholder will appear in person at the Annual Meeting to present the resolution. This notice is submitted in accordance with Rule 14a-8 under the Securities Exchange Act of 1934, as amended. The Proposing Stockholder will assume the attached resolution and supporting statement will be included in Concurrent's proxy material for the Annual Meeting unless advised otherwise in writing (with a copy to the Proposing Stockholder's counsel in this matter, Olshan Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022, Attention: Steve Wolosky, Esq., telephone (212) 451­2333, facsimile (212) 451-2222). SKELLIG PARTNERS LP By: Name: Robert M. Neal Title: Managing Member of the General Partner EXHIBIT A Stockholder Proposal: RESOLVED: The stockholders of Concurrent Computer Corporation ("Concurrent", or the "Company") request the board of directors of Concurrent take the necessary steps to return a portion of Concurrent's excess cash to stockholders by undertaking a Dutch Auction Tender Offer to repurchase up to $7.5 million of common stock. Supporting Statement: Skellig Partners LP ("Skellig"), with Skellig Offshore Master Ltd, together is the holder of 549,965 shares of Concurrent common shares, or 6%, of outstanding stock, and is Concurrent's second-largest stockholder. Skellig believes that Concurrent should return to stockholders $7.5 million of Concurrent's available cash balance through a Dutch Auction Tender Offer for the following reasons: Concurrent's current balance of cash and investments of $29.3 million far exceeds the amount necessary to manage the business and generates sub-optimal returns on capital for stockholders. We believe Concurrent's new product pipeline and its business prospects for 2011 and beyond are attractive. While these products grow, we believe the Company will generate additional free cash flow after capital spending with another year of positive EBITDA and minimal capital spending requirements. Through our extensive discussions with management, we agree that it is prudent to maintain a healthy cash balance of approximately $15MM in order to demonstrate long-term viability to customers and maintain flexibility to react to changing industry dynamics. However, stockpiling excessive amounts of cash for undefined uses diminishes stockholder returns. Moreover, by setting an excessive amount of cash aside, the board of directors also risks losing control of the business as a result of the Company being acquired with its own cash at an unfavorable price, likely before the full value of its new products can be realized for stockholders. The repurchase of shares will enhance value for all stockholders. A Dutch Auction Tender Offer will provide an efficient means for those stockholders seeking liquidity for their investment. In addition, long-term stockholders, such as Skellig, who elect to maintain their investment in Concurrent will have the opportunity to benefit from a greater ownership share of the Company's future free cash flows and what we believe are bright prospects for the Company's new products. Skellig recommends that stockholders vote FOR this proposal. Exhibit B p. 1 of 4 GSS Equity Statement Statement of Account With GOLDMAN, SACHS & CO. 200 West Street NEW YORK, NEW YORK 10282-2198 UNITED STATES Statement Period From: 01 Apr 2011 To: 30 Apr 2011 Base Currency: USD Page 1 of 52 SKELLIG PARTNERS LP NEW YORK NY 10022 VALUATIONS ARE PROVIDED AS OF STATEMENT END DATE UNLESS OTHERWISE SPECIFIED. If this statement is not correct, please notify us immediately.It should be retained for your future reference. Exhibit B p. 2 of 4 Statement of Account With GOLDMAN, SACHS & CO. 200 West Street NEW YORK, NEW YORK 10282-2198 UNITED STATES DOMICILE STATEMENT PERIOD PAGE DELAWARE FROM 01 Apr TO 30 Apr 2011 8 of 52 DESCRIPTION QUANTITY TD QUANTITY SD PRICE MARKET VALUE TD MARKET VALUE SD CCY MARKET VALUE IN BASE CURRENCY TD MARKET VALUE IN BASE CURRENCY SD CCY A/C TYPE SECURITY POSITIONS (Cont.) COMMON STOCK (Cont.) CONCURRENT COMPUTER CORPORATION CMN CUSIP: 206710402 ISIN: US2067104024 USD USD MGNL Exhibit B p. 3 of 4 GSS Equity Statement Statement of Account With GOLDMAN, SACHS & CO 200 West Street NEW YORK, NEW YORK 10282-2198 UNITED STATES Statement Period From: 01 Mar 2011 To: 31 Mar 2011 Base Currency: USD Page 1 of 55 SKELLIG PARTNERS LP NEW YORK NY 10022 VALUATIONS ARE PROVIDED AS OF STATEMENT END DATE UNLESS OTHERWISE SPECIFIED. If this statement is not correct, please notify us immediately.It should be retained for your future reference. Exhibit B p. 4 of 4 Statement of Account With GOLDMAN, SACHS & CO. 200 West Street, NEW YORK, NEW YORK 10282-2198, UNITED STATES SOC SEC/TAX ID DOMICILE STATEMENT PERIOD PAGE DELAWARE FROM 01 Mar TO 31 Mar 2011 7 of 55 DESCRIPTION QUANTITY TD QUANTITY SD PRICE MARKET VALUE TD MARKET VALUE SD CCY MARKET VALUE IN BASE CURRENCY TD MARKET VALUE IN BASE CURRENCY SD CCY A/C TYPE SECURITY POSITIONS (Cont.) COMMON STOCK (Cont.) CONCURRENT COMPUTER CORPORATION CMN CUSIP: 206710402 ISIN: US2067104024 USD USD MGNL If this statement is not correct, please notify us immediately.It should be retained for your future reference. SK 25
